DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on December 9, 2021 regarding Application No. 16/162,650.  Applicants amended claims amended claims 1, 3-13, and 15, added new claims 16 and 17, and previously canceled claims 2 and 14.  Claims 1, 3-13, and 15-17 are pending.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the JP 2017-158248 application filed in Japan on August 18, 2017 has been filed.


Information Disclosure Statement
The information disclosure statements submitted on October 14, 2021 and January 10, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Office.


Response to Arguments
Applicants’ arguments filed on December 9, 2021 have been fully considered but they are not persuasive.
newly amended independent claim 1, “...control the display to display the second part of the text character string in the display area in response to the gaze detected being directed to the first part of the text character string”, and the cited references (Remarks, p. 8), the Office respectfully disagrees and submits that all features of newly amended independent claim 1 are taught and/or suggested by the cited reference, as discussed below and in the rejections.

In response to Applicants’ arguments regarding newly amended independent claim 1, “controlling the display to display the second part of the character string in the display area in response to the gaze detected being directed to the first part of the character string”, Publicover, broadest reasonable interpretation, and allowability (Remarks, pp. 8-9), the Office respectfully disagrees and submits that under broadest reasonable interpretation, the relevant claimed features are taught and/or suggested by Publicover (i.e., gaze at the first part of the text character string in gazing at the interactable overlaying and having the same position/coordinates as the first part of the text character string as the gaze corresponding to the interactable also corresponds to the first part of the text character string, and gaze at the first part of the text character string in gazing at the interactable, partially transparent and positioned to minimize interference with, and overlaying, the first part of the text character string as the operator gazes at the first part of the text character string in gazing at the interactable).  FIG. 14B and [0470], see also FIGs. 6 and 10, [0415]-[0417], [0433], [0453]-[0457], [0541], [0575], [0613], and [0618].  Thus, newly amended independent claim 1 is not allowable. 

In response to Applicants’ argument regarding newly amended independent claims 11 and 12 and allowability (Remarks, p. 10), the Office respectfully disagrees and submits that all features of Publicover, as discussed above and in the rejections below.  Thus, claims 1, 11, and 12 are not allowable.

In response to Applicants’ argument regarding dependent claims 3-10, 13, and 15 and allowability (Remarks, p. 10), the Office respectfully submits that all features of newly amended independent claim 1 are taught and/or suggested by Publicover, as discussed above and in the rejections below.  As such, newly amended independent claim 1 is not allowable.  In addition, claims 3-10, 13, and 15 are not allowable by virtue of their individual dependencies from newly amended independent claim 1, and as discussed in the rejections below.

In response to Applicants’ arguments regarding dependent claim 3, Publicover, and “in response to a gaze directed to a rear end part of the first part of the character string, which is displayed in the display area, being detected, control the display to display the second part of the character string in the display area”, and allowability (Remarks, p. 10), the Office respectfully disagrees and submits that the arguments are not commensurate with the rejections and that the recited features are taught and/or suggested by Publicover (i.e., Publicover (FIGs. 6 and 10) teaches …in response to a  gaze being detected, control the display 530 to display the second part (i.e., text of panel 1030d) of the character string (i.e., text of panels 1030a and 1030d) in the display area, and Publicover (FIG. 14B) teaches …in response to a gaze directed to a rear end part of a first part (i.e., text 1435 of panel 1430b shown in FIG. 14B) of a character string (i.e., text 1435 of panel 1430b shown in FIG. 14B and text of panel 1430b subsequent thereto), which is displayed in a display area, being detected, control a display to display a second part (i.e., text of panel 1430b subsequent to text 1435 of panel 1430b shown in FIG. 14B) of the character string (i.e., text 1435 of panel 1430b shown in FIG. 14B and text of panel 1430b Publicover teaches and/or suggests the recited features).  FIGs. 6, 10, and 14B, [0415]-[0417], [0433], and [0453]-[0457].  Thus, dependent claim 3 is not allowable.
For the reasons discussed above and in the rejections below, pending claims 1, 3-13, and 15-17 are not allowable.

	
Claim Objections
Claims 16 and 17 are objected to for the reasons discussed below.

Regarding claim 16, “a first part of a text character string” in lines 3-4 should be changed to “the first part of the text character string” since the claim language was previously recited in base claim 1.
Also, “a second part of the text character string” in lines 6-7 should be changed to “the second part of the text character string” since the claim language was previously recited in base claim 1.

Regarding claim 17, this claim is objected to as being dependent upon objected to base claim 16.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Publicover et al. in US 2015/0338915 A1 (hereinafter Publicover).

Regarding claim 1, Publicover (FIGs. 6 and 10) teaches:
An apparatus (An electronic apparatus; [0020]) comprising: 
a display (a display 530; FIG. 6 and [0433]); 
at least one processor ([0020]) configured to: 
control the display to display a first part of a text character string in a display area (control the display 530 to display a first part (i.e., text of panel 1030a) of a text character string (i.e., text of panels 1030a and 1030d) in a display area; FIG. 10 and [0453]), the text character string having a length longer than a length of the display area (the text character string (i.e., text of panels 1030a and 1030d) having a length longer than a length of the display area; see FIG. 10, [0415], and [0431]); 
detect a gaze of an operator (detect a gaze of a user; [0454]-[0457]);
control the display to display a second part of the text character string, different from the first part of the text character string, in the display area in response to the gaze detected being directed to a predetermined point on the display (control the display 530 to display a second part (i.e., text of panel 1030d) of the text character string (i.e., text of panels 1030a and 1030d), different from the first part (i.e., text of panel 1030a) of the text character string (i.e., text of panels 1030a and 1030d), in the display area in response to the gaze of the user detected being directed to a predetermined point corresponding to, ;
control the display to display a plurality of display areas that are predetermined by an application program (control the display 530 to display a plurality of display areas 1037, 1038, 1039, and area between 1037, 1038, and 1039 and 632 that are predetermined by a text-reading display application program; FIG. 10, [0453] (“New target interactables (i.e., specific to the text-reading display) representing magnify 1037, text pan 1038, and page scroll to the right 1039 are introduced within the left sidebar 631.”), and [0454]), 
wherein the plurality of display areas include the display area (wherein the plurality of display areas 1037, 1038, 1039, and area between 1037, 1038, and 1039 and 632 include the display area; FIG. 10 and [0453]); and 
control the display to display the second part of the text character string in the display area in response to the gaze detected being directed to the display area (control the display 530 to display the second part (i.e., text of panel 1030d) of the text character string (i.e., text of panels 1030a and 1030d) in the display area in response to the gaze detected being directed to the predetermined point corresponding to, e.g., 635b at one-third of the way across screen 1030b on the display area; FIGs. 6 and 10, [0433], and [0454]-[0457], see also [0416] and [0417]).  


	However, it is noted that Publicover, as particularly cited, does not teach:
control the display to display the second part of the text character string in the display area in response to the gaze detected being directed to the first part of the text character string.
	Publicover (FIG. 14B) also teaches:
control a display to display a second part of a text character string in a display area in response to a gaze detected being directed to a first part of the text character string (control a display to display a second part (i.e., text of panel 1430b subsequent to text 1435 of panel 1430b shown in FIG. 14B) of a text character string (i.e., text 1435 of panel 1430b shown in FIG. 14B and text of panel 1430b subsequent thereto) in a display area in response to a gaze detected being directed to a first part (i.e., text 1435 of panel 1430b shown in FIG. 14B) of the text character string (i.e., text 1435 of panel 1430b shown in FIG. 14B and text of panel 1430b subsequent thereto); FIG. 14B and [0470], see also FIGs. 6 and 10, [0415]-[0417], [0433], and [0453]-[0457]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus taught by Publicover, as particularly cited, to include: the features also taught by Publicover, such that Publicover as modified teaches: the claimed features, in order to enable “scroll[ing] in the up and down direction.”  (Publicover: [0470]).

Regarding claim 3, Publicover (FIGs. 6, 10, and 14B) teaches:
The apparatus according to claim 1, wherein the at least one processor is configured to, in response to a gaze directed to a rear end part of the first part of the text character string, which is displayed in the display area, being detected, control the display to display the second part of the text character string in the display area (Publicover (FIGs. 6 and 10): the at least one processor is configured to, in response to a gaze being detected, control the display 530 to display the second part (i.e., text of panel 1030d) of the text character string (i.e., text of panels 1030a and 1030d) in the display area; FIGs. 6 and 10, [0020], [0433], and [0455]-[0457]; Publicover (FIG. 14B): at least one processor is configured to, in response to a gaze directed to a rear end part of a first part (i.e., text 1435 of panel 1430b shown in FIG. 14B) of a text character string (i.e., text 1435 of panel 1430b shown in FIG. 14B and text of panel 1430b subsequent thereto), which is displayed in a display area, being detected, control a display to display a second part (i.e., text of panel 1430b subsequent to text 1435 of panel 1430b shown in FIG. 14B) of the text character string (i.e., text 1435 of panel 1430b shown in FIG. 14B and text of panel 1430b subsequent thereto) in the display area; FIG. 14B, [0020], and [0470], see also FIGs. 6 and 10, [0415]-[0417], [0433], and [0453]-[0457]).  
	The motivation for the combination is the same as discussed in claim 1 above.

Regarding claim 4, Publicover (FIGs. 6, 10, and 14B) teaches:
The apparatus according to claim 1, wherein the at least one processor is configured to control the display to move the text character string within the display area to thereby display the second part of the text character string in the display area (Publicover (FIGs. 6 and 10): the at least one processor is configured to control the display 530 to move the text character string (i.e., text of panels 1030a and 1030d) within the display area to thereby display the second part (i.e., text of panel 1030d) of the text character string (i.e., text of panels 1030a and 1030d) in the display area; FIGs. 6 and 10, [0020], [0433], and [0453]-[0457]; see also Publicover (FIG. 14B): at least one processor is configured to control a display to move a text .  
	The motivation for the combination is the same as discussed in claim 1 above.

Regarding claim 5, Publicover (FIGs. 6, 10, and 14B) teaches:
The apparatus according to claim 4, wherein the at least one processor is configured to control the display to move the text character string in accordance with a direction of a gaze, that is directed toward the display area, to thereby display the second part of the text character string in the display area (Publicover (FIGs. 6 and 10): the at least one processor is configured to control the display 530 to move the text character string (i.e., text of panels 1030a and 1030d) in accordance with a direction, e.g., a leftward direction, of a gaze of the user, that is directed toward the display area, to thereby display the second part (i.e., text of panel 1030d) of the text character string (i.e., text of panels 1030a and 1030d) in the display area; FIGs. 6 and 10, [0020], [0433], and [0453]-[0457], see also [0458] and [0459]; see also Publicover (FIG. 14B): at least one processor is configured to control a display to move a text character string (i.e., text 1435 of panel 1430b shown in FIG. 14B and text of panel 1430b subsequent thereto) in accordance with a direction of a gaze, that is directed toward a display area, to thereby display a second part (i.e., text of panel 1430b subsequent to text 1435 of panel 1430b shown in FIG. 14B) of the text character string (i.e., text 1435 of panel 1430b shown in FIG. 14B and text of panel .  
	The motivation for the combination is the same as discussed in claim 1 above.

Regarding claim 6, Publicover (FIGs. 6, 10, and 14B) teaches:
The apparatus according to claim 4, wherein the at least one processor is configured to control the display to move the text character string along a direction in which text characters are arranged side by side within the display area, to thereby display the second part of the text character string in the display area (Publicover (FIGs. 6 and 10): the at least one processor is configured to control the display 530 to move the text character string (i.e., text of panels 1030a and 1030d) along a direction, e.g., an x-axis direction, in which text characters are arranged side by side within the display area, to thereby display the second part (i.e., text of panel 1030d) of the text character string (i.e., text of panels 1030a and 1030d) in the display area; FIGs. 6 and 10, [0020], [0433], and [0453]-[0457], see also [0458] and [0459]; see also Publicover (FIG. 14B): at least one processor is configured to control a display to move a text character string (i.e., text 1435 of panel 1430b shown in FIG. 14B and text of panel 1430b subsequent thereto) along a direction, e.g., a y-axis direction, in which text characters are arranged side by side within a display area, to thereby display a second part (i.e., text of panel 1430b subsequent to text 1435 of panel 1430b shown in FIG. 14B) of the text character string (i.e., text 1435 of panel 1430b shown in FIG. 14B and text of panel 1430b subsequent thereto) in the display area; FIG. 14B, [0020], and [0470], see also FIGs. 6 and 10, [0415]-[0417], [0433], and [0453]-[0459]).  
	The motivation for the combination is the same as discussed in claim 1 above.
Regarding claim 11, Publicover (FIGs. 6 and 10) teaches:
An apparatus (An electronic apparatus; [0020]) comprising: 
at least one processor ([0020]) configured to: 
control a display to display a first part of a text character string in a text character string display area (control a display 530 to display a first part (i.e., text of panel 1030a) of a text character string (i.e., text of panels 1030a and 1030d) in a text character string display area; FIGs. 6 and 10, [0020], [0433], and [0453]-[0459], see also [0415]-[0417]); 
detect a gaze of an operator (detect a gaze a user; [0454]-[0457]);  
control the display to display the first part of the text character string within the text character string display area in a scrolling manner in response to the gaze detected being directed to the text character string display area (control the display 530 to display the first part (i.e., text of panel 1030a) of the text character string (i.e., text of panels 1030a and 1030d) within the text character string display area in a scrolling manner in response to the gaze of the user detected being directed to the text character string display area, e.g., 635b; FIGs. 6 and 10; [0454]-[0459], see also [0415]-[0417]);
control the display to display a plurality of display areas that are predetermined by an application program (control the display 530 to display a plurality of display areas 1037, 1038, 1039, and area between 1037, 1038, and 1039 and 632 that are predetermined by a text-reading display application program; FIG. 10, [0453] (“New target interactables (i.e., specific to the text-,
wherein the plurality of display areas include the text character string display area (wherein the plurality of display areas 1037, 1038, 1039, and area between 1037, 1038, and 1039 and 632 include the text character string display area; FIG. 10 and [0453]); and 
control the display to display a second part of the text character string, different from the first part of the text character string, in the text character string display area in response to the gaze detected being directed to the text character string display area (control the display 530 to display a second part (i.e., text of panel 1030d) of the text character string (i.e., text of panels 1030a and 1030d), different from the first part (i.e., text of panel 1030a) of the text character string (i.e., text of panels 1030a and 1030d), in the text character string display area in response to the gaze detected being directed to the text character string display area, e.g., 635b; FIGs. 6 and 10, [0433], and [0454]-[0459], see also [0415]-[0417]).
	However, it is noted that Publicover, as particularly cited, does not teach:
control the display to display a second part of the text character string, different from the first part of the text character string, in the text character string display area in response to the gaze detected being directed to the first part of the text character string.
	Publicover (FIG. 14B) also teaches:
control a display to display a second part of a text character string, different from a first part of the text character string, in a text character string display area in response to a gaze first part of the text character string (control a display to display a second part (i.e., text of panel 1430b subsequent to text 1435 of panel 1430b shown in FIG. 14B) of a text character string (i.e., text 1435 of panel 1430b shown in FIG. 14B and text of panel 1430b subsequent thereto), different from a first part (i.e., text 1435 of panel 1430b shown in FIG. 14B) of the text character string (i.e., text 1435 of panel 1430b shown in FIG. 14B and text of panel 1430b subsequent thereto), in a text character string display area in response to a gaze detected being directed to the first part (i.e., text 1435 of panel 1430b shown in FIG. 14B) of the text character string (i.e., text 1435 of panel 1430b shown in FIG. 14B and text of panel 1430b subsequent thereto); FIG. 14B and [0470], see also FIGs. 6 and 10, [0415]-[0417], [0433], and [0453]-[0457]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus taught by Publicover, as particularly cited, to include: the features also taught by Publicover, such that Publicover as modified teaches: the claimed features, in order to enable “scroll[ing] in the up and down direction.”  (Publicover: [0470]).

Regarding claim 12, Publicover (FIGs. 6 and 10) teaches:
A non-transitory computer readable storage medium storing a program, which in response to being executed, causes a computer to perform operations comprising ([0020]): 
outputting data for controlling a display to display one part of a text character string in a display area on the display (outputting data for controlling a display 530 to display one part (i.e., text of panel 1030a) of a text character string (i.e., text of panels 1030a and 1030d) in a display area on the display 530; FIGs. 6 and 10, [0020], [0433], and [0453]), the text character string having a length longer than a length of the display area (the text character string (i.e., text of panels 1030a and 1030d) having a length longer than a length of the display area; see FIG. 10, [0415], and [0431]);
outputting data for controlling the display to display a second part of the text character string, different from the one part of the text character string, on the display in response to a gaze directed to a predetermined point on the display being detected (outputting data for controlling the display 530 to display a second part (i.e., text of panel 1030d) of the text character string (i.e., text of panels 1030a and 1030d), different from the one part (i.e., text of panel 1030a) of the text character string (i.e., text of panels 1030a and 1030d), on the display 530 in response to a gaze of a user directed to a predetermined point corresponding to, e.g., 635b at one-third of the way across screen 1030b, on the display 530 being detected; FIGs. 6 and 10, [0020], and [0455]-[0457], see also [0416] and [0417]); 
outputting data for controlling the display to display a plurality of display areas that are predetermined by an application program (outputting data for controlling the display 530 to display a plurality of display areas 1037, 1038, 1039, and area between 1037, 1038, and 1039 and 632 that are predetermined by a text-reading display application program; FIGs. 6 and 10, [0020], [0453] (“New target interactables (i.e., specific to the text-reading display) representing magnify 1037, text pan 1038, and page scroll to the right 1039 are introduced within the left sidebar 631.”), and [0454]), 
wherein the plurality of display areas include the display area (wherein the plurality of display areas 1037, 1038, 1039, and area between 1037, 1038, and 1039 and 632 include the display area; FIG. 10 and [0453]); and  
outputting data for controlling the display to display the second part of the text character string in the display area in response to the gaze detected being directed to the display area (outputting data for controlling the display 530 to display the second part (i.e., text of panel 1030d) of the text character string (i.e., text of panels 1030a and 1030d) in the display area in response to the gaze detected being directed to the predetermined point corresponding to, e.g., 635b at one-third of the way across screen 1030b on the display area; FIGs. 6 and 10, [0020], [0443], and [0454]-[0457], see also [0416] and [0417]).  
	However, it is noted that Publicover, as particularly cited, does not teach:
outputting data for controlling the display to display the second part of the text character string in the display area in response to the gaze detected being directed to the first part of the text character string.
	Publicover (FIG. 14B) also teaches:
outputting data for controlling a display to display a second part of a text character string in a display area in response to a gaze detected being directed to a first part of the text character string (outputting data for controlling a display to display a second part (i.e., text of panel 1430b subsequent to text 1435 of panel 1430b shown in FIG. 14B) of a text character string (i.e., text 1435 of panel 1430b shown in FIG. 14B and text of panel 1430b subsequent thereto) in a display area in response to a gaze detected being directed to a first part (i.e., text 1435 of panel 1430b shown in FIG. 14B) of the text character string (i.e., text 1435 of panel 1430b shown in FIG. 14B and text of panel 1430b subsequent thereto); FIG. 14B, [0020], and [0470], see also FIGs. 6 and 10, [0415]-[0417], [0433], and [0453]-[0457]).


Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the non-transitory computer readable storage medium storing a program taught by Publicover, as particularly cited, to include: the features also taught by Publicover, such that Publicover as modified teaches: the claimed features, in order to enable “scroll[ing] in the up and down direction.”  (Publicover: [0470]).

	Regarding claim 13, Publicover (FIGs. 6, 10, and 14B) teaches:
The apparatus according to claim 1, wherein the at least one processor is configured to control the display to display the second part of the text character string, in the display area, in response to the at least one processor detecting that the gaze of the operator has moved to the predetermined point (Publicover (FIGs. 6 and 10): the at least one processor is configured to control the display 530 to display the second part (i.e., text of panel 1030d) of the text character string (i.e., text of panels 1030a and 1030d), in the display area, in response to the at least one processor detecting that the gaze of the user has moved to the predetermined point corresponding to, e.g., 635b at one-third of the way across screen 1030b; FIGs. 6 and 10, [0020], [0433], and [0454]-[0457], see also [0416] and [0417]; see also Publicover (FIG. 14B, see also FIG. 14A): at least one processor is configured to control a display to display a second part (i.e., text of panel 1430b subsequent to text 1435 of panel 1430b shown in FIG. 14B) of a text character string (i.e., text 1435 of panel 1430b shown in FIG. 14B and text of panel 1430b subsequent thereto), in a display area, in response to the at least one processor detecting that a 
.  
	The motivation for the combination is the same as discussed in claim 1 above.


Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Publicover in view of Karakotsios et al. in US 10,585,485 B1 (hereinafter Karakotsios).

Regarding claim 7, Publicover (FIGs. 6, 10, and 14B) teaches:
The apparatus according to claim 4, wherein the at least one processor is configured to control the display to move the text character string in a direction along an edge of the display area, to thereby display the second part of the text character string in the display area (Publicover (FIGs. 6 and 10): the at least one processor is configured to control the display 530 to move the text character string (i.e., text of panels 1030a and 1030d) in a direction, e.g., an x-axis direction, along an edge of the display area, to thereby display the second part (i.e., text of panel 1030d) of the text character string (i.e., text of panels 1030a and 1030d) in the display area; FIGs. 6 and 10, [0020], [0433], and [0453]-[0457], see also [0458] and [0459]; see also Publicover (FIG. 14B): at least one processor is configured to control a display to move a text character string (i.e., text 1435 of panel 1430b shown in FIG. 14B and text of panel 1430b subsequent thereto) in a direction, e.g., a y-axis direction, along an edge of a display area, to thereby display a second part (i.e., text of panel 1430b subsequent to text 1435 of panel 1430b shown in FIG. 14B) of the text character string (i.e., text 1435 of panel 1430b shown in FIG. 14B .
	The motivation for the combination is the same as discussed in claim 1 above.
	However, it is noted that Publicover does not teach:
		a frame surrounding the display area.
	Karakotsios (FIGs. 2(a) and 2(b)) teaches:
		a frame surrounding a display area (a frame surrounding a display area 204; FIGs. 2(a) and 2(b) and col. 5, ll. 31-32).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus taught by Publicover to include: the features taught by Karakotsios, such that Publicover as modified teaches: wherein the at least one processor is configured to control the display to move the text character string in a direction along a frame surrounding the display area, to thereby display the second part of the text character string in the display area (the at least one processor, display, text character string, direction, edge of the display area, second part of the text character string, and display area taught by Publicover, where the edge of the display area is modified by the frame surrounding a display area taught by Karakotsios), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the apparatus taught by Karakotsios (FIGs. 2(a) and 2(b) and col. 5, l. 27 – col. 6, l. 1) is comparable to the apparatus taught by Publicover because they are both apparatuses that enable viewing of additional content.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the apparatus taught by Publicover to include: the features taught by Karakotsios, with the predictable result of providing an apparatus that enables viewing of additional content.

Regarding claim 8, Publicover (FIGs. 6, 10, and 14B) teaches:
The apparatus according to claim 1, wherein the at least one processor is configured to control the display, to thereby display the second part of the text character string in the display area (Publicover (FIGs. 6 and 10): the at least one processor is configured to control the display 530, to thereby display the second part (i.e., text of panel 1030d) of the text character string (i.e., text of panels 1030a and 1030d) in the display; FIGs. 6 and 10, [0020], [0433], and [0453]-[0459]; see also Publicover (FIG. 14B): at least one processor is configured to control a display, to thereby display a second part (i.e., text of panel 1430b subsequent to text 1435 of panel 1430b shown in FIG. 14B) of a text character string (i.e., text 1435 of panel 1430b shown in FIG. 14B and text of panel 1430b subsequent thereto) in a display area; FIG. 14B, [0020], and [0470], see also FIGs. 6 and 10, [0415]-[0417], [0433], and [0453]-[0459]).  
	The motivation for the combination is the same as discussed in claim 1 above.
	However, it is noted that Publicover does not teach:
wherein the at least one processor is configured to control the display to enlarge the display area, to thereby display the second part of the text character string in the display area which is enlarged.
	Karakotsios (FIGs. 3(a) and 3(b)) teaches:
control a display to enlarge a display area, to thereby display a second part of a text character string in the display area which is enlarged (control a display 304 to enlarge a display area 308, to thereby display a second part (i.e., text of content 308 in FIG. 3(b)) of a text character string (i.e., text of contents 308 in FIG. 3(a) and 308 in FIG. 3(b)) in the display area 308 which is enlarged (i.e., in FIG. 3(b)); FIGs. 3(a) and 3(b), col. 6, ll. 53-64, and col. 7, ll. 1-12).
Publicover to include: the features taught by Karakotsios, such that Publicover as modified teaches: wherein the at least one processor is configured to control the display to enlarge the display area, to thereby display the second part of the text character string in the display area which is enlarged (the at least one processor, display, display area, and second part of the text character string taught by Publicover modified by the control of a display and display taught by Karakotsios), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the apparatus taught by Karakotsios (FIGs. 3(a) and 3(b), col. 6, ll. 53-64, and col. 7, ll. 1-12) is comparable to the apparatus taught by Publicover because they are both apparatuses that enable viewing of additional content.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the apparatus taught by Publicover to include: the features taught by Karakotsios, with the predictable result of providing an apparatus that enables viewing of additional content.

	Regarding claim 9, Publicover (FIGs. 6, 10, and 14B) as modified by Karakotsios teaches:
The apparatus according to claim 8.  
Publicover (FIGs. 6, 10, and 14B) further teaches:
wherein the at least one processor is configured to control the display to display at least a text character which follows the first part of the text character string as the second part of the text character string (Publicover (FIGs. 6 and 10): the at least one processor is configured to control the display 530 to display at least a text character which follows the first part (i.e., text of panel 1030a) of the text character string (i.e., text of panels 1030a and 1030d) as the second part (i.e., text of panel 1030d) of the text character string (i.e., text of panels Publicover (FIG. 14B): at least one processor is configured to control a display to display at least a text character which follows a first part (i.e., text 1435 of panel 1430b shown in FIG. 14B) of a text character string (i.e., text 1435 of panel 1430b shown in FIG. 14B and text of panel 1430b subsequent thereto) as a second part (i.e., text of panel 1430b subsequent to text 1435 of panel 1430b shown in FIG. 14B) of the text character string (i.e., text 1435 of panel 1430b shown in FIG. 14B and text of panel 1430b subsequent thereto); FIG. 14B, [0020], and [0470], see also FIGs. 6 and 10, [0415]-[0417], [0433], and [0453]-[0459]).
	The motivation for the combination is the same as discussed in claim 1 above.
	However, it is noted that Publicover does not teach:
wherein the at least one processor is configured to control the display to display at least a text character which follows the first part of the text character string as the second part of the text character string on a new display area that is generated by enlarging the display area.
	Karakotsios (FIGs. 3(a) and 3(b)) teaches:
control a display to display at least a text character which follows a first part of a text character string as a second part of the text character string on a new display area that is generated by enlarging a display area (control a display 304 to display at least a text character which follows a first part (i.e., text of content 308 in FIG. 3(a)) of a text character string (i.e., text of contents 308 in FIG. 3(a) and 308 in FIG. 3(b)) as a second part (i.e., text of content 308 in FIG. 3(b)) of the text character string (i.e., text of contents 308 in FIG. 3(a) and 308 in FIG. 3(b)) on a new display area that is generated by enlarging a display area 308; FIGs. 3(a) and 3(b), col. 6, ll. 53-64, and col. 7, ll. 1-12).
Publicover to include: the features taught by Karakotsios, such that Publicover as modified teaches: wherein the at least one processor is configured to control the display to display at least a text character which follows the first part of the text character string as the second part of the text character string on a new display area that is generated by enlarging the display area (the at least one processor, display, text character, and first and second parts of the text character string taught by Publicover modified by the control of a display taught by Karakotsios), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the apparatus taught by Karakotsios (FIGs. 3(a) and 3(b), col. 6, ll. 53-64, and col. 7, ll. 1-12) is comparable to the apparatus taught by Publicover because they are both apparatuses that enable viewing of additional content.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the apparatus taught by Publicover to include: the features taught by Karakotsios, with the predictable result of providing an apparatus that enables viewing of additional content.

	Regarding claim 10, Publicover (FIGs. 6, 10, and 14B) teaches:
The apparatus according to claim 1, wherein the at least one processor is configured to control the display to display the second part of the text character string on the display area (Publicover (FIGs. 6 and 10): the at least one processor is configured to control the display 530 to display the second part (i.e., text of panel 1030d) of the text character string (i.e., text of panels 1030a and 1030d) on the display area; FIGs. 6 and 10; [0020], [0433], and [0453]-[0459], see also [0415]-[0417]; see also Publicover (FIG. 14B): at least one processor is configured to control a display to display a second part (i.e., text of panel 1430b subsequent to text 1435 of .  
	The motivation for the combination is the same as discussed in claim 1 above.
	However, it is noted that Publicover does not teach:
wherein the at least one processor is configured to control the display to display the second part of the text character string on a second display area other than the display area.
	Karakotsios (FIGs. 3(a) and 3(b)) teaches:
control a display to display a second part of a text character string on a second display area other than a display area (control a display 304 to display a second part (i.e., text of content 308 in FIG. 3(b) of a text character string (i.e., text of contents 308 in FIG. 3(a) and 308 in FIG. 3(b)) on a second display area other than a display area; FIGs. 3(a) and 3(b), col. 6, ll. 53-64, and col. 7, ll. 1-12).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus taught by Publicover to include: the features taught by Karakotsios, such that Publicover as modified teaches: wherein the at least one processor is configured to control the display to display the second part of the text character string on a second display area other than the display area (the at least one processor, display, second part of the text character string, and display area taught by Publicover modified by the control of a display taught by Karakotsios), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the apparatus taught by Karakotsios (FIGs. 3(a) and 3(b), col. 6, ll. 53-64, and col. 7, ll. 1-12) is comparable to the apparatus taught by Publicover because they are both apparatuses that enable viewing of additional content.  Therefore, it is within the capabilities of one of Publicover to include: the features taught by Karakotsios, with the predictable result of providing an apparatus that enables viewing of additional content.


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Publicover in view of Miyagawa in US 2016/0085736 A1 (hereinafter Miyagawa).

Regarding claim 15, Publicover (FIGs. 6, 10, and 14B) teaches:
The apparatus according to claim 1.
	However, it is noted that Publicover (FIGs. 6, 10, and 14B) does not teach:
wherein the text character string is a sequence of text characters, without any spaces between any of the sequence of text characters.
	Miyagawa (FIG. 3-6) teaches:
wherein a text character string is a sequence of text characters, without any spaces between any of the sequence of text characters (wherein a text character string (e.g., tatituteto…) is a sequence of text characters, without any space between any of the sequence of text characters; see FIGs. 3-6).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the text character string taught by Publicover with: the features taught by Miyagawa, such that Publicover as modified teaches: wherein the text character string is a sequence of text characters, without any spaces between any of the sequence of text characters (the Publicover modified by the text character string and sequence of text characters taught by Miyagawa), in order to provide a text character string for display.

	Regarding claim 16, Publicover is modified in the same manner and for the same reason set forth in the discussion of claim 15 above.
	Thus, Publicover as modified by Miyagawa teaches:
The apparatus according to claim 1, wherein the at least one processor is configured to (Publicover (FIGs. 6 and 10, and 14B): the at least one processor is configured to; [0020]): 
control the display to display, in the display area, a first part of a text character string, the text character string having no spaces between characters and having a length longer than the length of the display area (Publicover (FIGs. 6 and 10): control the display 530 display, in the display area, a first part (i.e., text of panel 1030a) of a text character string (i.e., text of panels 1030a and 1030d), the text character string (i.e., text of panels 1030a and 1030d) having a length longer than a length of the display area; see FIGs. 6 and 10, [0415], [0431], [0433], and [0453]; see also Publicover (FIG. 14B, see also FIG. 14A): control a display to display, in a display area, a first part (i.e., text of 1435 of panel 1430b shown in FIG. 14B) of a text character string (i.e., text 1435 of panel 1430b shown in FIG. 14B and text of panel 1430b subsequent thereto), the text character string (i.e., text 1435 of panel 1430b shown in FIG. 14B and text of panel 1430b subsequent thereto) having a length longer than a length of the display area; FIGs. 14B, [0415], [0431], [0453], and [0470]; Miyagawa: a text character string (e.g., tatituteto…) having no spaces between characters; see FIGs. 3-6); and 
control the display to display, in the display area, a second part of the text character string different from the first part of the text character string, in response to the gaze detected being directed to the first part of the text character string (Publicover (FIGs. 6 and 10): control the display 530 to display, in the display area, a second part (i.e., text of panel 1030d) of the text character string (i.e., text of panels 1030a and 1030d) different from the first part (i.e., text of panel 1030a) of the text character string (i.e., text of panels 1030a and 1030d), in response to the gaze detected being directed to the predetermined point corresponding to, e.g., 635b at one-third of the way across screen 1030b on the display area; FIGs. 6 and 10, [0433], and [0454]-[0457], see also [0415]-[0417]; Publicover (FIG. 14B): control a display to display, in a display area, a second part (i.e., text of panel 1430b subsequent to text 1435 of panel 1430b shown in FIG. 14B) of a text character string (i.e., text 1435 of panel 1430b shown in FIG. 14B and text of panel 1430b subsequent thereto) different from a first part (i.e., text 1435 of panel 1430b shown in FIG. 14B) of the text character string (i.e., text 1435 of panel 1430b shown in FIG. 14B and text of panel 1430b subsequent thereto), in response to a gaze being directed to the first part (i.e., text 1435 of panel 1430b shown in FIG. 14B) of the text character string (i.e., text 1435 of panel 1430b shown in FIG. 14B and text of panel 1430b subsequent thereto); FIG. 14B and [0470], see also FIGs. 6 and 10, [0415]-[0417] and [0453]-[0457]).  

	Regarding claim 17, Publicover as modified by Miyagawa teaches:
The apparatus according to claim 16.   

	However, it is noted that Publicover as modified by Miyagawa does not teach:
wherein the text character string is either a name or an address,
but which would have been obvious to one of ordinary skill in the art to include since it would have been within the general skill of one of ordinary skill in the art to select known elements on the basis of their suitability for the intended use.


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.



/K. K./
Examiner, Art Unit 2626


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        03/29/2022B